Mr. Chief Justice Hollerich delivered the opinion of the court: Just prior to and on the 28th day of May, A. D. 1933, Richard Groja was in the employ of the respondent as a State highway patrolman, at a salary of $160.00 per month. On the last mentioned date, while riding his motorcycle on the Rand Road near DesPlaines, in answer to a police call, the motorcycle in some manner left the road and collided with a tree, whereby said Groja sustained injuries which resulted in his death on the same date. Said decedent left him surviving the complainant, Josephine Groja, his widow, and Marilyn Groja, aged seven months, his child, as his sole and only heirs-at-law and next of kin, both of whom were dependent on the deceased at the time of his injury for their support. There is no dispute as to the facts, and it is conceded by the respondent that at the time of the accident in question, said decedent and said respondent were operating under the provisions of the Workmen’s Compensation Act of this State, and that the accident in question arose out of and in the course of the employment of said decedent. We therefore find as follows: 1. Under the provisions of Sections 7A, 7G and 7H3, the widow and minor child of said decedent are entitled to com pensation in the total amount of $4,450.00; the said Josephine Groja being entitled to $4,000.00, and the said Marilyn Groja being entitled to $450.00. 2. That said compensation is payable in weekly installments of $15.00 commencing on the 29th day of May, 1933. 3. That it is to the best interests of all parties concerned that the compensation to which the said Marilyn Groja is entitled as aforesaid be paid to her mother, Josephine Groja, for the support of said child. 4. That payment by the respondent in weekly installments is not practicable under existing laws, and that it is to the best interest of the parties concerned that the compensation to be paid as aforesaid be commuted to an equivalent lump sum in accordance with the provisions of Section 9 of the Workmen’s Compensation Act. It is therefore ordered that the compensation to which the said Marilyn Groja is entitled as aforesaid, be paid to her mother, Josephine Groja, for the support of said child; and that the total compensation to be paid to the claimant herein be commuted to an equivalent lump sum in accordance with the provisions of Section nine (9) of the Workmen’s Compensation Act. As we compute it, the total amount of compensation to be paid as aforesaid, is $4,311.31. It is Therefore Hereby Ordered that an award be and the same is hereby entered in favor of the claimant, Josephine Groja, for the sum of Forty-three Hundred Eleven Dollars and Thirty-one Cents ($4,311.31).